Motion for reargument granted and, upon reargument, motion to dismiss appeal granted. Memorandum: We dismissed the appeal from the judgment entered by plaintiff on *1012July 15, 1986 because that judgment was duplicative of the judgment (denominated order) signed by the Trial Justice on April 24, 1986. The appeal properly lies from the April 24 judgment. Plaintiff contends that an appeal from the April 24 judgment would not be untimely because no notice of entry of that judgment has been served. That issue is not before us, however, for no appeal has been taken from the judgment of April 24. Present — Dillon, P. J., Green, Pine, Balio and Davis, JJ.